Citation Nr: 9914575	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1943 to April 1948 and 
from March 1949 to March 1964.  He died in September 1997.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of this appeal.  

2.  The veteran died in September 1997.  The death 
certificate listed the cause of death as metastatic cancer of 
the lung due to squamous cell carcinoma of the lung.  

3.  At the time of his death, the veteran had the following 
service-connected disabilities: hiatus hernia, a ruptured 
right tympanic membrane, an appendectomy scar, and 
hemorrhoids.  

4.   There is no competent medical evidence of a nexus 
between the cause of the veteran's death and any service-
connected disability or his period of active military service 
or some incident thereof.  



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's April 1943 examination at 
entrance to service indicated that the respiratory system was 
normal and that the chest X-rays were negative.  Chest X-rays 
taken in January 1946 showed left hilar calcification that 
was not considered disqualifying.  Notes dated in April 1946 
indicated that the veteran used coffee, tobacco, and alcohol 
in moderation.  Chest X-rays taken in July 1946 revealed an 
accentuated left hilar shadow, not considered disqualifying.  
The report of the April 1948 separation examination revealed 
a normal physical examination of the respiratory system and 
negative chest X-rays.  

The March 1949 enlistment examination for the veteran's 
second period of service for no significant abnormalities of 
the lungs.  No chest X-rays were taken.  In August 1953, 
while hospitalized for observation of possible 
gastrointestinal bleeding, the veteran reported that he 
smoked one pack of cigarettes per day.  There was no history 
or objective finding of respiratory disorder.  Chest X-rays 
taken in October 1956 showed hilar shadows and 
bronchovascular shadows that were slightly more prominent 
than average.  Additional X-rays taken in May 1958, September 
1958, and May 1959 showed no significant change.

The veteran's December 1961 annual examination report 
indicated that chest films showed no definite evidence of 
active pulmonary disease or definite significant abnormality.  
However, it was noted that the prominence of the left hilar 
shadow might possibly be due to an abnormal mass rather than 
to vascular structures alone.  Clinical correlation was 
advised.  Notes from the March 1962 chest clinic consultation 
indicated that the veteran denied any previous history of 
pulmonary disease or cardiovascular or pulmonary symptoms.  A 
previous cardiac workup revealed no significant heart 
disease.  He had smoked one pack of cigarettes daily for 
approximately 20 years, but denied chronic cough, hemoptysis, 
chest pain, or dyspnea.  The most recent chest X-rays 
revealed prominence of the left hilar area, probably due to 
dilated pulmonary artery.  On examination, the lungs were 
clear except for an occasional expiratory rhonchus.  Review 
of films dating back to December 1961 revealed prominence of 
the left hilum strongly suggestive of a dilated pulmonary 
artery, as well as a few scattered parenchymal calcifications 
in the left upper lobe, probably due to old granulomatous 
disease.  The impression was abnormal chest X-ray with 
probable dilated left pulmonary artery.  The April 1962 
addendum to the consultation report indicated that additional 
cardiac studies were normal.  The left pulmonary artery was 
minimally pulsatile.  Old chest films showed no change since 
October 1956.  The final impression was idiopathic dilatation 
of the left pulmonary artery.   

Subsequent chest films in November 1962 revealed similar 
findings.  In April 1963, the veteran complained of some 
intermittent bronchial-type discomfort in the left upper 
anterior chest.  He still had aching pain in the left chest 
about one week later.  It was worse last night after running 
around the track.  He also reported malaise and a lack of 
energy for about one month.  No physical findings were noted.  
Laboratory work was negative.  Chest X-rays continued to show 
slight prominence of the left hilar area, noted to have been 
present since at least 1956.  

Chest X-rays taken for the December 1963 retirement 
examination were normal.  No respiratory findings were noted.  
On the accompanying report of medical history, the veteran 
did not report any history of respiratory problems.  

In September 1964, the veteran underwent a VA examination in 
connection with a compensation claim.  The veteran was then 
39 years old.  He reported a history of findings of 
accentuated hilar markings on chest X-rays taken in 1963.  
The accentuation was presumed due to dilation of the 
pulmonary artery.  He denied any shortness of breath.  On 
examination, lung fields were normal.  Chest X-rays were 
negative.  The diagnosis included history of anomalous 
pulmonary vascular markings without clinical evidence of 
pulmonary pathology.  

The veteran died in a private hospital in September 1997.  
The death certificate listed the cause of death as metastatic 
cancer of the lung due to squamous cell carcinoma of the 
lung.  At the time of his death, the veteran had the 
following service-connected disabilities: hiatus hernia, a 
ruptured right tympanic membrane, an appendectomy scar, and 
hemorrhoids.  No autopsy was performed.

The appellant submitted her claim for service connection for 
the cause of the veteran's death in December 1997.  She 
asserted that his death might have been caused by exposure to 
tobacco smoke or nicotine dependence.  She indicated that the 
veteran started smoking in 1944 while in service and stopped 
in 1987.  He smoked about two packs a day.  

Private medical records submitted with the claim indicated 
that the veteran initially presented with dry cough and 
shortness of breath that was not improved with antibiotics.  
He was taken to an emergency room in June 1997 with severe 
left flank pain.  A left peri-hilar mass was found in 
addition to an abdominal aortic aneurysm.  Bronchoscopy 
revealed a left lower lobe squamous cell carcinoma.  A 
subsequent computed tomography (CT) scan also found bilateral 
adrenal lesions.  The veteran was treated with a course of 
radiation therapy.  Results of magnetic resonance imaging 
(MRI) of the brain performed in July 1997 were highly 
suggestive of metastasis.  According to notes dated in July 
1997 from Robert L. Carolla, M.D., the 72 year-old veteran 
reported that he smoked for over 50 years, but quit 10 years 
before.  His mother died of an unknown type of cancer.

In February 1998, the RO sent the appellant a letter 
requesting specific types of medical and lay evidence 
relevant to the tobacco-related claim.  In her February 1998 
response, the appellant indicated that the veteran's doctors 
had made only oral statements that smoking in service may 
have contributed to the veteran's death.  She also asserted 
that service medical records might reveal evidence of 
smoking-related health problems.  The appellant again related 
that, to the best of her knowledge, the veteran began smoking 
in service in 1944 and smoked about two packs a day until 
1987.  She did not know whether he smoked before entering the 
military.  She also stated that the veteran's brother died of 
lung cancer.  In addition to her statement, the appellant 
submitted copies of medical bills but no additional medical 
evidence.    
Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, as determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5(a) (1998); see 38 U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military service.  38 U.S.C.A. 
§§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).    

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).   

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).  

The appellant claims that the cause of the veteran's death is 
related to tobacco use in service or nicotine dependence 
incurred in service.  During the pendency of this appeal, 38 
U.S.C. § 1103 was modified to not preclude the establishment 
of service connection based upon a finding that a disease or 
injury, attributable to the use of tobacco use by the veteran 
during his active service, became manifest or was aggravated 
during active service or became manifest to the requisite 
degree of disability during any applicable presumptive period 
as set forth in 38 U.S.C.A. §§ 1112 or 1116.  See Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act), Pub. L. No. 105-206, 112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C. § 1103).  The new § 1103 
applies only to claims filed after June 9, 1998 and does not 
affect the appellant's claim on appeal.  As such, the Board 
will review the claim under the applicable statues, laws and 
regulations in effect at the time the claim was filed.

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  
See 38 U.S.C.A. § 7104(c) (precedent opinions from VA's 
Office of General Counsel are binding on the Board).  That 
is, service connection may be established for any disability 
allegedly related to tobacco use, even if diagnosed after 
service, if the evidence demonstrates that the disability 
resulted from the in-service use of tobacco, considering the 
possible effect of smoking before or after service.  
(Explanation of VAOPGCPREC 2-93 dated January 1993).  
However, it is insufficient to show merely that a veteran 
smoked in service and had a disease related to tobacco use. 
Id.    

Service connection may be granted for tobacco-related 
disability on the basis that such disability is secondary to 
nicotine dependence that arose from a veteran's tobacco use 
during service.  VAOPGCPREC 19-97.  The determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  

With respect to the first question, General Counsel noted 
that, in a May 5, 1997 memorandum, the VA Under Secretary for 
Health, relying upon the criteria set forth in VAOPGCPREC 67-
90 (O.G.C. Prec. 67-90), concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
VAOPGCPREC 19-97.  General Counsel indicated that, assuming 
the conclusion of the Under Secretary is adopted by 
adjudicators, secondary service connection may be 
established, under the terms of 38 C.F.R. § 3.310(a), only if 
a veteran's nicotine dependence, that arose in service and 
resulted tobacco use, may be considered the proximate cause 
of the disability or death which the claim is based. Id.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).   

A well grounded claim for service connection, in the context 
of the cause of the veteran's death, requires: 1) a medical 
diagnosis of the cause of death; 2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a causal nexus between the inservice injury or disease and 
the cause of death.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Moreau, 9 Vet. App. at 393.  Where the determinative 
issue involves a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

In this case, the cause of the veteran's death is metastatic 
lung cancer.  At the time of his death, the veteran was 
service-connected for hiatus hernia, a ruptured right 
tympanic membrane, an appendectomy scar, and hemorrhoids.  
Although there is no evidence of chronic lung disorder in 
service and no evidence of cancer, service medical records 
contain reports from the veteran of tobacco use.  

However, reviewing the evidence, the Board finds no competent 
medical evidence of a nexus between the cause of the 
veteran's death and his period of active military service.  
There is no evidence of a relationship between the cause of 
death and any disability for which the veteran was service-
connected at the time of death.  Specifically regarding the 
tobacco issue, the Board initially observes that there is 
currently no medical evidence of record indicating that the 
veteran's cancer was caused by tobacco use.  Moreover, there 
is no medical evidence that links the cause of death to 
tobacco use in service or to a disorder caused by nicotine 
dependence incurred in service.  The appellant is a lay 
person untrained in medicine.  Her personal opinion as to the 
cause of the veteran's death does not constitute competent 
medical evidence required to establish a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.      

Under these circumstances, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
However, the Board emphasizes that the RO in fact requested 
that the appellant submit additional medical evidence in 
support of her claim and that the appellant did not provide 
any such evidence.  

If the appellant wishes to complete her application for 
service connection for the cause of the veteran's death, she 
should submit medical evidence showing that the veteran's 
cancer was related to tobacco use in service, or was in some 
way secondary to nicotine dependence incurred in service.  
Robinette, 8 Vet. App. at 77-78.  The appellant is 
specifically referred to medical records relating to the 
initial diagnosis of cancer and records from the veteran's 
terminal hospitalization.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

